2015 IL App (2d) 140530
                                  No. 2-14-0530
                            Opinion filed May 28, 2015
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
LORENA K. MILLER,                      ) of Kane County.
                                       )
      Petitioner-Appellant,            )
                                       )
and                                    ) No. 05-D-313
                                       )
JEFFREY A. MILLER,                     ) Honorable
                                       ) Rene Cruz,
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices McLaren and Burke concurred in the judgment and opinion.

                                           OPINION

¶1     Respondent, Jeffrey A. Miller, petitioned the trial court pursuant to section 510(c) of the

Illinois Marriage and Dissolution of Marriage Act (Dissolution Act) (750 ILCS 5/510(c) (West

2012)) for the termination of maintenance payments to petitioner, Lorena K. Miller. The trial

court granted the petition, finding petitioner was cohabiting with Michael Meyers on a resident,

continuing, and conjugal basis. In reaching this determination, the court considered Facebook

pictures and posts written by Lorena and Michael, but it did not consider posts written by third

parties. The court stated that the posts were relevant to its consideration of how Lorena and

Michael presented their relationship to others. The court also allowed Jeffrey to submit several

financial documents over Lorena’s hearsay objection. The court did not reach the question of
2015 IL App (2d) 140530


modification of maintenance, which each party had raised as an alternative. Lorena appeals. For

the reasons that follow, it was not improper for the court to consider the Facebook posts.

Likewise, Lorena’s argument concerning the financial documents fails.

¶2     However, the trial court’s overall finding that Lorena cohabited with Michael so as to

have a de facto marriage, as opposed to an intimate dating relationship, was against the manifest

weight of the evidence. The six-factor analysis that the trial court applied is insufficient to

distinguish an intimate dating relationship from a de facto marriage if unaccompanied by an

understanding that the facts falling into each category must achieve a gravitas akin to marital

behavior. The common-law standard of a de facto marriage is codified more precisely as

cohabitation (with its three elements being resident, continuing, and conjugal). Therefore, while

mindful that each case will present unique circumstances, we note that here the absence of

certain traditional components of a marital relationship, such as intended permanence and mutual

commitment (speaking to the continuing and conjugal elements), a shared day-to-day existence

(speaking to the conjugal and residential elements), and the shared use and maintenance of

material resources (speaking to the residential element), created a significant hurdle for Jeffrey.

The trial court did not adequately consider the gravity (or lack thereof) of facts that fell into each

of the six categories, nor did it adequately consider the absence of certain traditional components

of a marital relationship. Though we defer to the trial court’s assessment of the underlying facts,

those facts do not establish a de facto marriage as required to permanently terminate

maintenance. We thus reverse and remand.

¶3                                       I. BACKGROUND

¶4     In 2007, Lorena and Jeffrey divorced after 25 years of marriage. They had three children,

all of whom had reached the age of majority and two of whom were past their college years. The



                                                -2-
2015 IL App (2d) 140530


court split all nonretirement marital assets 55/45 in favor of Lorena. It split all retirement assets

50/50. Jeffrey, who was the founder and CEO of a corporation, was ordered to pay permanent

maintenance at a rate of 41.44% of his income for the first four years, and 21.44% of his income

thereafter. This would be accomplished by paying Lorena $3,000 monthly, with an annual “true-

up” depending upon the size of Jeffrey’s bonus. However, the court capped at $500,000 the total

amount from which the true-up was to be calculated. Therefore, although Jeffrey earned as

much as $800,000-plus per year following the divorce, Lorena’s annual maintenance was

ultimately capped at $107,200 ($500,000 x 21.44%).

¶5      Both parties started dating prior to the finalization of the divorce. Jeffrey remarried that

same year. Lorena joined “Match.com” and went on dates with three different men, including

Michael. By 2007, she entered into an exclusive dating relationship with Michael.

¶6      In February 2013, Jeffrey petitioned to terminate maintenance pursuant to section 510(c),

arguing that Lorena cohabited with Michael on a resident, continuing, and conjugal basis. 750

ILCS 5/510(c) (West 2012).        In the alternative, Jeffrey petitioned to modify maintenance

pursuant to section 510(a), arguing that Lorena had not made reasonable efforts to become

economically self-sufficient. 750 ILCS 5/510(a) (West 2012).

¶7      On December 12, 2013, before the court had ruled on Jeffrey’s petition, Lorena

petitioned to increase maintenance pursuant to section 510(a). Id. She argued that there had

been a substantial change in circumstances, in that: (1) although the court contemplated in its

dissolution judgment that Lorena would obtain a four-year degree and then a job, and although

Lorena did in fact obtain a four-year degree, she had been unable to gain employment; (2)

Jeffrey’s income had increased since the divorce; and (3) Lorena’s cost of living had increased

due to inflation.



                                                -3-
2015 IL App (2d) 140530


¶8     On December 17, 2013, the trial court began a multiday hearing on the petitions. Lorena

testified that, when she married Jeffrey 32 years ago, she had only a high school diploma. She

worked as a bank teller until she had their first child. Around that time, the family moved to

London for Jeffrey’s job. They stayed in London for several years. Lorena did not work outside

the home while in London. Instead, she ran the household. Back in the United States, Lorena

continued to stay home with the children. When the children were older, Lorena studied to

obtain a Realtor’s license. In her best year, she grossed $50,000. However, she ran her own

office and, after accounting for overhead, she netted only $15,000. She last worked as a Realtor

in the early 2000’s. Jeffrey essentially confirmed this timeline.

¶9     Lorena joined “Match.com” in 2006, after the marriage had deteriorated. She connected

with Michael over golf and music.        Michael began spending the night at Lorena’s home

approximately twice per month. Eventually, according to Michael, the frequency increased such

that he spent 70% of his weekends at Lorena’s home. (Lorena equivocally testified that the

frequency was lower).

¶ 10   In 2011, Lorena purchased a $245,000 townhome on a Lake in the Hills golf course. She

wanted to be on this particular golf course, in part because the golf club allowed nonmarried

partners to share a joint membership. A joint membership saved the members thousands of

dollars per year vis a vis two individual memberships. She and Michael looked into several golf

clubs, and this was the only club in the area that offered joint memberships to nonmarried

applicants. The club termed these nonmarried members “significant others.”

¶ 11   Lorena and Michael developed a weekly routine. Michael arrived at Lorena’s home late

Thursday evening, after playing with a band (Lisle band) at a restaurant and bar called Mullen’s.

As confirmed by Michael, Lorena never went to observe the Lisle band. Michael never woke



                                               -4-
2015 IL App (2d) 140530


Lorena up when he arrived late. Sometimes, he would quietly slip into her room to sleep, but

other times he would take one of the two guest rooms. On Friday, Michael would work from

Lorena’s house. This saved him an hour commute. However, Lorena occupied herself on

Fridays, usually working toward her degree.       Additionally, though uncorroborated, Lorena

testified that she went to church on most Sundays, without Michael. On most weekends, Lorena

and Michael played golf. They did not always golf together; they mixed it up with friends.

When the weather was poor, such as in the winter months, Michael came over only two

weekends per month.

¶ 12   When Michael was not at Lorena’s for the weekend, and during the rest of the week, he

resided at his own home in Wadsworth. With rare exceptions, Lorena did not sleep at his house.

Approximately six times over the course of their relationship, Lorena, Michael, and several

friends went to Ravinia. On those occasions, Lorena would stay at Michael’s home because it

was closer.

¶ 13   Over the course of the six-year relationship, Lorena and Michael went on approximately

14 trips together, usually sleeping in the same bed. In fact, Lorena went on only two trips

outside of Illinois that did not include Michael: one girls’ weekend and one mother-daughter trip.

On one occasion, Lorena won a six-day trip to Lake Tahoe. The prize had to be used within two

weeks, or it would expire. Lorena invited both a girlfriend and Michael. Only Michael could

come, and he paid for his own flight. On most trips, however, other friends were also present.

For example, each year, they went to Pebble Beach to volunteer at a golf tournament. On these

trips, they socialized with a group of golfing buddies. On at least one of the Pebble Beach trips,

they stayed in a room with another couple and split the costs four ways. Similarly, they

participated in tournaments in Door County. Twice, they went to an annual blues festival in



                                              -5-
2015 IL App (2d) 140530


Colorado. About six times, they went to Indianapolis to watch Butler University basketball and

to visit Michael’s daughter.     Michael’s daughter attended school at Butler, so, when in

Indianapolis, they took her out to dinner. On three occasions, they went to Florida. On one trip,

they traveled separately. Each met up with his or her own respective children, and, on some

nights, they shared dinners. On each of the trips, Lorena and Michael each paid their own

expenses and split the costs of meals.

¶ 14   Lorena and Michael celebrated some occasions together. They spent two out of six

Christmases and two out of six Thanksgivings together. On Thanksgiving in 2012, they took a

“family style” photo together, with Michael’s daughter and granddaughter and Lorena’s

youngest son. They put the camera on a self-timer and sat on the couch. The picture was

admitted into evidence both as an individual photograph and as a Facebook post. Lorena bought

Christmas presents for Michael. The most expensive present she ever bought for him was a set

of decorative framed vinyl records. Lorena also helped organize a 60th birthday party for

Michael. The party was held in the golf course club room. Lorena paid for about one-half of the

cost of the party. Additionally, Michael organized a baby shower for his daughter at the club

room, and Lorena attended. Michael attended Lorena’s son’s 2008 high school graduation and

his 2012 college graduation.

¶ 15   According to both Lorena and Michael, in 2007 or 2008, soon after Michael and Lorena

started dating, Michael brought up the subject of marriage but did not ask Lorena to marry him.

Lorena told him that she was not looking for marriage at that time. She explained that she had

just endured a difficult divorce. She advised Michael not to raise the topic again; it would be

raised, if ever, only by her. Lorena and Michael both testified that, in the fall of 2011, the

romantic “spark” between them began to fade. Neither recalled engaging in sexual intercourse



                                              -6-
2015 IL App (2d) 140530


after that time. However, Jeffrey arguably impeached Lorena on this point, establishing that,

when Lorena was asked during a 2013 deposition how long it had been since she and Michael

had engaged in sexual intercourse, she answered, “I don’t know; it’s been months.” For a period,

Lorena and Michael’s relationship was strained, but, throughout 2011 and 2012, they continued

to share the golf club membership, spend weekends together, and take trips together. At trial,

Lorena characterized Michael as a friend. Likewise, Michael characterized Lorena as “a friend

[whom] I admire.” By the fall of 2013, however, Lorena believed that the relationship was over

in all respects. In September 2013, Michael lost his job, terminated his golf club membership,

and stopped spending weekends at Lorena’s house.

¶ 16   Over the course of the relationship, the parties did not commingle finances. Neither party

helped the other with housing costs or household chores (although Michael did pick up after

Lorena’s dog on weekends). Neither party had keys to the other’s house or car. Neither party

named the other as a beneficiary to any financial accounts or insurance policies. With the

exception of a letter concerning their shared golf cart, Michael did not receive mail at Lorena’s

home. Each party paid for his or her own meals, travel expenses, and entertainment. Minor

points of contention on this issue concerned the degree to which Michael saved gas money by

working from Lorena’s house on Fridays and the degree to which each saved money by entering

into a joint golf club membership and sharing a golf cart and its costs.

¶ 17   Jeffrey called several of Lorena and Michael’s mutual friends to testify.        Thomas

Detelich testified that he met Michael several years ago through Lorena. He and his wife, Diane,

socialized with Lorena and Michael about once per month.            Lorena socialized with Diane

weekly. Florence Brennan also testified that she met Michael several years ago through Lorena.

She socialized with the two of them several times, golfing, going out to dinner, and listening to



                                                -7-
2015 IL App (2d) 140530


Michael’s jazz group (Elgin band). Michael confirmed that, before he and Lorena began dating,

they had no mutual friends. And, over the course of the relationship, they developed several

mutual friends.

¶ 18   Lorena’s neighbor, Valerie McDonough, testified on behalf of Jeffrey. Between the

spring of 2011 and the spring of 2013, Valerie saw Michael’s car outside Lorena’s residence on

85 to 90% of Friday mornings. She often saw Lorena and Michael riding together in a golf cart.

She occasionally saw Michael grilling in the back yard.

¶ 19   Lorena tried to establish that Valerie was biased by eliciting from Valerie that Valerie

shares an acquaintance-like friendship with Jeffrey and Jeffrey’s new wife. Valerie participates

in social activities with Jeffrey and his new wife at the Elgin Country Club. Additionally,

Valerie has socialized with Jeffrey and his new wife outside the club on at least one occasion.

Valerie stated that she would be happy if Lorena moved out of the neighborhood: “That would

be great. It would be fine. If she is unhappy there, she can leave.” When mail concerning

Lorena and Michael’s shared golf cart came to Valerie’s home by mistake, Valerie took a picture

of it for Jeffrey before returning it to Lorena and Michael. When Lorena’s dog defecated on

Valerie’s property, Valerie called the police. When Lorena cut down a tree in her own yard,

Valerie complained to Lorena in person and then called the homeowners’ association (who told

Valerie that Lorena was free to cut down the tree).

¶ 20   Jeffrey submitted into evidence several photographs of Lorena and Michael together.

These included pictures from a Thanksgiving holiday, Lorena’s and Jeffrey’s son’s graduations,

a game-watching night along with Michael’s ex-wife, country club parties, Michael’s 60th

birthday party, several music festivals, and several golf outings.

¶ 21   Jeffrey sought to admit into evidence several computer-printed pages from both



                                                -8-
2015 IL App (2d) 140530


Michael’s and Lorena’s Facebook profiles. Exhibit No. 8 contains 8 pages from a 20-page string

from Michael’s profile (“Page 1 of 20” is followed immediately by “Page 12 of 20”). Exhibit

No. 9 contains 28 pages from a string of 64 pages from Michael’s profile. Exhibit No. 5 contains

3 pages from Lorena’s account, and exhibit No. 6 contains 11 pages from Lorena’s profile.

Some pages had only one pertinent post amidst comments from other Facebook friends.

¶ 22   As to “status” postings by Lorena and Michael, on January 30, 2012, Lorena displayed a

status that read: “In a relationship with Michael Meyers.” Below the status post was a picture of

Lorena and Michael in casual clothing. Michael’s arm was around Lorena’s shoulder. Lorena

testified that she did not remember posting the status herself, implying perhaps that Michael

posted it and it fed to her profile.   She did not really understand how Facebook worked.

Sometime in February 2013, shortly after Jeffrey petitioned to terminate maintenance, Lorena

asked Michael to take the relationship status off of his Facebook profile. Michael believed that

Lorena changed the status on her own profile to “divorced”.

¶ 23   The “nonstatus” posts are as follows. In November 2008, Lorena and Michael became

“friends” on Facebook. Also in November 2008, Michael posted, “Michael Meyers is planning a

Thanksgiving dinner with Lori.” In December 2008, Michael posted an album with pictures of

himself and Lorena golfing. In August 2009, Michael posted, “Back from Tahoe vacation [with

Lorena], so sad! Had a great time, let’s do it again!” In November 2009, Michael posted:

“playing the course backwards ***. Follow that with 9 hole with my sweetie, what a day!” In

March 2010, Michael posted, “Went to Gene and Judes for lunch with Lori, who became an

expert by ordering our hotdogs. [Two] onions, [no] peppers.” In June and in October 2010,

Michael posted an album of pictures from golf trips he and Lorena had taken together. In August

2010, Lorena posted a message on Michael’s profile about a Ravinia event: “Where’s the



                                              -9-
2015 IL App (2d) 140530


videotape from the Ravinia night? I want to play it over and over again. Great Musicians,

fabulous event.” In November 2010, Michael posted that he was going to see his daughter, and

Lorena responded: “Your little girl is growing into a lovely lady. You have much to be proud

of.” In January and December 2010, Michael posted a picture of Lorena’s dog, in one post

trying to find it a new home. In January 23, 2010, Michael posted a picture of himself, Lorena,

and another man, which he labeled “Lori and Mike.” Also in January 2010, Michael posted that

he was trying to quit smoking, and six people commented, including Lorena, who asked: “How

you doing day 4?” In April and in November 2011, Lorena posted group photos that included

Michael as well as several other people. In June 2012, Lorena posted a video of Michael’s

daughter and granddaughter. Also in June 2012, Lorena issued a post wishing Michael a happy

Father’s Day. In August 2012, Lorena posted a picture of Michael playing in the Elgin band. In

September 2012, Lorena posted a picture of herself and Michael at a “Cheeseburger in Paradise”

party at the golf club.    On December 24, 2012, Lorena posted the previously described

Thanksgiving picture depicting herself, her son, Michael, Michael’s daughter, and Michael’s

granddaughter. Above the picture, she wrote: “Merry Christmas to my dear friends and family.”

¶ 24   Lorena objected to the admission of the Facebook evidence, calling it hearsay. She

pointed to a 2010 third-party post wherein one of Michael’s friends stated, “Glad you and Lori

could join us for Thanksgiving yesterday.” She noted that, without that friend’s testimony, the

post constituted hearsay. Jeffrey argued that he was not offering the Facebook posts for the truth

of what they asserted. He was not offering the posts to show that Lorena and Michael shared a

Thanksgiving dinner together (something neither of them denied, in any case). Rather, he was

offering them to show the manner in which Lorena and Michael presented themselves as a

couple. The trial court agreed, accepting the Facebook posts into evidence. It stated that it



                                              - 10 -
2015 IL App (2d) 140530


would consider the Facebook posts not for the truth of the matters asserted but, rather, for the

way that Lorena and Michael presented themselves. (Initially, the court admitted all of the posts.

It noted that, as to posts by third-party friends, Lorena and Michael had the power to remove

them from their respective profiles. Later, it narrowed its review, specifying in its written order

that it had considered only those posts submitted by Lorena or Michael.)

¶ 25   Jeffrey testified primarily regarding finances. He submitted a series of letters from his

accountant and from which the 2008 to 2012 true-up amounts had been calculated. These letters

became exhibit No. 7. Lorena objected to the admission of exhibit No. 7, arguing that the

documents were hearsay. The trial court overruled the objection. Aside from finances, Jeffrey

stated that, following the 2007 divorce, Lorena told him that he was fortunate because he could

remarry without losing maintenance.

¶ 26   The trial court ruled in favor of Jeffrey, terminating Lorena’s maintenance. The court

went through the six factors, noting facts that fit into each category but not necessarily

commenting on the gravity of those facts. It found that Lorena and Michael enjoyed a lengthy

relationship. Lorena and Michael began dating in 2006 and became exclusive soon thereafter.

Lorena had not dated anyone else since. The amount of time they spent together was significant,

with the two spending most weekends together. As to the nature of their activities, the court

noted that the two golfed, dined, and traveled together (where they shared a bed). They attended

special events together, such as birthday parties and graduations. (The court incorrectly stated

that Lorena attended the birth of Michael’s grandchild.) Though Lorena and Michael did not

commingle finances, they did share a golf club membership and Michael saved money on gas by

staying at Lorena’s on Fridays. They spent at least two Thanksgivings and two Christmases

together. The court believed that Lorena minimized the amount of holiday time they spent



                                              - 11 -
2015 IL App (2d) 140530


together. The court noted that, in 2012, on Facebook, Lorena had posted a “family Christmas

picture” (i.e., the photo that had been taken on Thanksgiving). The court found that Lorena and

Michael presented themselves as a couple in their social circles and on Facebook, listing their

status as “in a relationship.”

¶ 27    The court “place[d] considerable weight” on its credibility determinations. It did not find

Lorena to be credible, and it listed several inconsistencies in her testimony. These included: (1)

failing to candidly confirm that Michael’s car was depicted in a photograph taken outside her

home; (2) changing her Facebook status in 2012 to state “in a relationship,” even though she

testified that she was not intimate with Michael after 2011; (3) stating that Michael rarely

worked from her home on Fridays, though both Michael and Valerie testified otherwise; (4)

initially stating that she did not take vacations (as she counted many of her golf outings as

volunteer trips); and (5) stating that she rarely went to see Michael’s band play, though she

posted pictures of the (Elgin) band on Facebook.

¶ 28    The trial court deemed the de facto marriage to have existed as of January 30, 2012. In a

subsequent order, it required Lorena to repay Jeffrey approximately $70,000 in maintenance

payments. The court denied Lorena’s motion to reconsider, and Lorena appeals.

¶ 29                                      II. ANALYSIS

¶ 30    On appeal, Lorena argues that the trial court erred in: (1) admitting and considering the

Facebook evidence; (2) finding the existence of a de facto marriage so as to necessitate the

termination of maintenance; and (3) admitting exhibit No. 7 over her hearsay objection. For the

reasons that follow, although we reject Lorena’s evidentiary arguments, we find the trial court’s

finding of a de facto marriage to be against the manifest weight of the evidence.

¶ 31                                       A. Facebook



                                              - 12 -
2015 IL App (2d) 140530


¶ 32   Lorena asserts that the trial court erred in admitting the Facebook evidence, because it

constituted inadmissible hearsay, lacked foundation, and was not probative of whether Lorena

and Michael cohabited. We review the trial court’s evidentiary ruling for an abuse of discretion.

People v. Land, 241 Ill. App. 3d 1066, 1079 (1993).

¶ 33   Hearsay is defined in evidence as “a statement, other than one made by the declarant

while testifying at trial or hearing, offered in evidence to prove the truth of the matter asserted.”

Ill. R. Evid. 801 (eff. Jan. 1, 2011); see People v. Sorrels, 389 Ill. App. 3d 547, 553 (2009).

Unless an exception applies, hearsay is inadmissible. Sorrels, 389 Ill. App. 3d at 553. Not every

out-of-court statement is hearsay. For example, “when the mere making of the statement is the

significant fact, hearsay is not involved.” Michael H. Graham, Graham’s Handbook of Illinois

Evidence § 801.5, at 763 (10th ed. 2010); see People v. Kliner, 185 Ill. 2d 81, 150-51 (1998) (the

mere fact that a conversation took place was significant, and it was not hearsay to testify that it

happened). This is because the statement is not being offered for the truth of the matter asserted.

Kliner, 185 Ill. 2d at 150.

¶ 34   Here, Jeffrey explained that he did not offer the Facebook posts to show the truth of the

matters asserted. Rather, he offered the posts to show the manner in which Lorena and Michael

presented themselves as a couple. The trial court agreed and admitted the statements. The court

specified that it did not consider posts by third parties, but considered only those posts by Lorena

and Michael. The manner in which Lorena and Michael presented themselves was a strong

indicator of the nature of their relationship, though it was only one factor for the court to

consider. We take the court at its word that it did not consider the posts for the truth of the

matters asserted. And, for the majority of the posts, there is little risk that it did. Obviously, the

court did not consider the truth of whether Lorena and Michael really played golf on a given day



                                                - 13 -
2015 IL App (2d) 140530


or ordered hotdogs with two onions and no peppers. Rather, the court was free to consider the

fact in itself that Lorena and Michael were open with others about their activities and status as a

couple. Sharing publicly, as opposed to keeping private, the status of one’s relationship is

relevant in that it suggests some level of commitment, the degree of which is determined by the

evidence in full. Because the posts were offered and considered only to show the manner in

which Lorena and Michael presented their relationship to others, and not for the truth of the

matters asserted in the post, they were not hearsay.

¶ 35   With one minor exception to be discussed below (infra ¶ 42), the few posts that presented

a risk that they would be considered for the truth of the matters asserted, such as the “in a

relationship” status post, were properly used for impeachment purposes. Of course, a statement

used for impeachment purposes requires a foundation. Lorena argues that Jeffrey did not lay a

proper foundation. A party must lay a proper foundation before a document may be entered into

evidence. Piser v. State Farm Mutual Automobile Insurance Co., 405 Ill. App. 3d 341, 348

(2010). Authentication of a document may be made by direct or circumstantial evidence. Id. at

349. This is routinely done through the testimony of a witness who has sufficient personal

knowledge to satisfy the trial court that the item is, in fact, what its proponent claims it to be. Id.

Similarly, the admission of an out-of-court statement to show inconsistency with trial testimony

requires an adequate foundation. See, e.g., People v. Hallbeck, 227 Ill. App. 3d 59, 62 (1992)

(foundation required whether a prior inconsistent statement is admitted for substance or for

impeachment). A proper foundation includes directing the witness toward the time, place,

circumstances, and substance of the statement. Id. The witness then must have the opportunity

to explain the inconsistency. Id.

¶ 36   Here, Lorena complains that Jeffrey provided no foundation for the statements made by



                                                - 14 -
2015 IL App (2d) 140530


third-party posters. Lorena points to comments in the vein of “glad to see [the two of] you,”

“looking forward to seeing you,” and “hope the baby is doing fine.” At trial, the court initially

stated that, if Lorena and Michael did not think the third-party comments were a fair

representation of their relationship, they would have removed them from their profiles. Clearly,

there is no basis for this assumption. Neither Lorena nor Michael testified that they had ever

removed any posts, let alone such innocuous comments, from their profiles. No Illinois case

discusses the foundational requirements for third-party Facebook posts. While we expect this

discussion to occur in the future, we need not address it here. This is because, here, the court

clarified in its written order that it did not consider the third-party posts. Thus, we leave for

another day the question of foundational requirements for the admission of third-party Facebook

posts.

¶ 37     As for Lorena’s and Michael’s posts used for impeachment, again with one minor

exception, (infra ¶ 42), we hold that there was adequate foundation. The posts that Jeffrey aimed

to use for impeachment were the status posts. Jeffrey asked both Lorena and Michael about the

timing of the status posts. Lorena verified that the posts came from her Facebook profile, but she

said that she did not remember submitting them. Lorena was given the opportunity to explain

the post’s origins and any inconsistencies with her testimony. That she was unable to do so

convincingly did not cripple the foundation or render the posts inadmissible.

¶ 38     As to the probative value of the Facebook posts, we must consider whether the trial court

abused its discretion in determining that any probative value of the posts was not substantially

outweighed by the danger of unfair prejudice. Powell v. Dean Foods Co., 2013 IL App (1st)
082513-B, ¶ 90; see Ill. R. Evid. 403 (eff. Jan. 1, 2011). We tend to agree with Lorena that the

probative value of these posts is minimal. However, we also see no potential prejudice. The



                                               - 15 -
2015 IL App (2d) 140530


record is otherwise replete with evidence that Lorena and Michael held themselves out to be “in

a relationship” and presented themselves as a couple publicly. It is not remarkable that they

likewise held themselves out on Facebook as a couple. And, as we have described above, the

posts are relatively bland. The posts simply show that Lorena and Michael shared information

about joint trips and life moments. There are no posts hinting at engagement, sex, lifelong

commitment, et cetera. The posts are largely cumulative of, and less remarkable than, the

testimony. We do not see prejudice, and we find no error.

¶ 39                                  B. De Facto Marriage

¶ 40   Lorena argues that the trial court erred in granting Jeffrey’s section 510(c) petition. 750

ILCS 5/510(c) (West 2012).        Section 510(c) provides that “the obligation to pay future

maintenance is terminated *** if the party receiving maintenance cohabits with another person

on a resident, continuing conjugal basis.” Id. The purpose of section 510(c) is not to control

public morals. In re Marriage of Sappington, 106 Ill. 2d 456, 467 (1985). Rather, “[t]he

rationale behind termination of maintenance when resident, continuing, conjugal cohabitation

exists is [to prevent] the inequity created when the ex-spouse receiving maintenance becomes

involved in a husband-and-wife relationship but does not legally formalize it, with the result that

he or she can continue to receive maintenance.” In re Marriage of Herrin, 262 Ill. App. 3d 573,

577 (1994). “ ‘Where the relationship has achieved a permanence sufficient for the trial court to

conclude that it has become a substitute for marriage, equitable principles warrant a conclusion

that the spouse has abandoned his or her rights to support from the prior marriage ***.’ ” In re

Marriage of Weisbruch, 304 Ill. App. 3d 99, 105 (1999) (quoting In re Marriage of Herzog, 761
S.W.2d 267, 268 (Mo. Ct. App. 1988)). “[A] receiving spouse who is de facto remarried should

be treated no differently from a receiving spouse who is de jure remarried.” In re Marriage of



                                              - 16 -
2015 IL App (2d) 140530


Susan, 367 Ill. App. 3d 926, 937 (2006). The party seeking the termination of maintenance has

the burden of establishing that the receiving spouse is cohabiting with another. Id. at 929. In

determining whether the petitioner has met his or her burden, a court looks to the totality of the

circumstances and considers the following nonexhaustive list of factors: (1) the length of the

relationship; (2) the amount of time spent together; (3) the nature of activities engaged in; (4) the

interrelation of personal affairs (including finances); (5) whether they vacation together; and (6)

whether they spend holidays together. Id. Each termination case turns on its own set of facts;

just as no two relationships are alike, no two cases are alike. Id. at 930. The reviewing court

will not upset the trial court’s ruling on a petition to terminate maintenance based on the

existence of a de facto marriage unless that ruling is against the manifest weight of the evidence.

Id. at 929-30.    A decision is against the manifest weight of the evidence if the opposite

conclusion is clearly evident or if the decision is unreasonable, arbitrary, or not based on the

evidence. In re Marriage of Nord, 402 Ill. App. 3d 288, 294 (2010).

¶ 41   Here, the trial court’s determination of Lorena’s credibility colored its findings, and, so,

we begin by considering that determination. As a general rule, we will not disturb a trial court’s

credibility determinations. Eychaner v. Gross, 202 Ill. 2d 228, 251 (2002). Indeed, overall, we

believe that the trial court was justified in finding that Lorena was not wholly credible. The

transcripts provide numerous instances of Lorena providing evasive and equivocal answers when

the questions demanded straight ones. For example, when Jeffrey presented Lorena with a clear

eight-by-ten-inch picture of her home and her driveway with two cars parked side by side,

Lorena could not simply agree that the picture showed Michael’s car. Instead, she stated that she

“would have to have a close up on that other car, just to be able to know for sure if I can 100

percent identify that as [Michael’s] car.” Answers like this are tedious, and the court reasonably



                                               - 17 -
2015 IL App (2d) 140530


determined that Lorena was not anxious to be candid with it.

¶ 42   However, we agree with Lorena that the record contradicts some of the trial court’s

findings of alleged weaknesses in her testimony. For example, the court inaccurately stated that

Lorena was present for the birth of Michael’s grandchild. This is nowhere in the evidence, and

we understand why Lorena is troubled that the court wrongly imagined that she was present at

what would traditionally be an intimate moment shared only with immediate family.

Additionally, and though a smaller point, the court inaccurately concluded that Lorena lied when

she stated that she rarely went to Michael’s music events, despite posting pictures of Michael’s

Elgin band. Lorena actually testified that she never went to see the Lisle band. Michael testified

likewise. Moreover, although we held that overall Jeffrey laid a proper foundation for the

Facebook status posts, Jeffrey did not lay a foundation for the posts concerning the Elgin band,

nor did he attempt to impeach Lorena on that precise matter. Therefore, after the conclusion of

the evidence, the court should not have gone back and considered those posts for impeachment.

In sum, while the record supports the court’s conclusion that Lorena downplayed certain aspects

of the relationship, the court went too far in its assertions of her attendance at certain events and

in its criticism of her testimony.

¶ 43   Next, we consider the import of the trial court’s credibility determination. The court

stated that it “place[d] considerable weight on the credibility of the witnesses in this cause, and

in its observation of Lorena Miller while testifying did not find her credible with respect to the

nature of her relationship with Michael ***.” However, it does not follow that, because the court

did not believe Lorena, Lorena must lose the case. Even if the court exercised its discretion to

discount Lorena’s testimony and draw inferences against her, it still had to consider whether the

totality of the evidence established by a preponderance of the evidence Jeffrey’s right to a



                                               - 18 -
2015 IL App (2d) 140530


termination of maintenance.

¶ 44   Again, it was Jeffrey’s burden to show that Lorena and Michael had a de facto marriage.

Aside from Lorena’s testimony, the evidence, including Michael’s summation of the

relationship, reflected discrete blocks of time spent together, shared friends, vacations and

holidays spent together, and shared golfing costs. Critically, however, the record also reflects an

absence of evidence that there was ever any intention to make the relationship permanent,

commingling of finances, or a shared household or shared household duties.

¶ 45   At first glance, the evidence supporting the trial court’s finding of a de facto marriage

might appear to withstand scrutiny. Lorena and Michael enjoyed a six-plus-year relationship.

They were sexually intimate during at least four of those years. They spent most weekends in

Lorena’s house, from Thursday night to Sunday, and they believed that, if they spent more than

half their time together, Lorena’s maintenance could be terminated. They were monogamous

and held themselves out as a couple. They shared friends. They shared a golf club membership

meant for significant others. They traveled out-of-state together on at least 14 occasions. Lastly,

they shared some special events, such as holidays, graduations, birthday parties, and baby

showers.

¶ 46   However, a general deference to the trial court cannot allow us to affirm the termination

of maintenance where the evidence supports finding only an intimate dating relationship and not

a de facto marriage. In finding a de facto marriage here, the trial court looked to the six

common-law factors, noting facts that fell into each category. However, the court did little

weighing of the facts, instead noting presence only. For example, as to shared finances, it listed

the joint golf club membership without noting that, clearly, this fact meant little when weighed

against separate households and separation of all other significant assets and income.



                                              - 19 -
2015 IL App (2d) 140530


Additionally, as to the amount of time spent together, the court simply recounted each witness’s

testimony (and, as to Lorena, not wholly accurately) without resolving discrepancies or assigning

import. The six factors are not a checklist. Searching the evidence to find facts to assign to each

of the six factors does not establish that a relationship rises to the level of a de facto marriage

where those facts lack depth and seriousness. As will be set forth in further detail below, courts

should be mindful that the circumstances of an intimate dating relationship are also likely to

involve facts that fit into each of the six factors, such that those facts in their totality must attain a

certain gravitas to establish a de facto marriage.

¶ 47    Putting into proper perspective the usefulness of the six-factor analysis requires an

examination of its origins. The six-factor analysis originated in Herrin, 262 Ill. App. 3d at 577.

The Herrin court correctly began with the premise that, in order to determine whether a de facto

marriage exists, the trial court must look to the totality of the circumstances. Id. The court then

listed with approval the factors considered by the trial court in that case.                Id.   Courts

subsequently cited these six factors, without discussion, as though the factors were sufficient to

encapsulate the totality of the circumstances in all cases. See In re Marriage of Thornton, 373
Ill. App. 3d 200, 209 (2007); Susan, 367 Ill. App. 3d at 929; In re Marriage of Sunday, 354 Ill.

App. 3d 184, 189 (2004); In re Marriage of Snow, 322 Ill. App. 3d 953, 956 (2001). Notably,

the supreme court has not adopted the six-factor analysis in any manner, let alone adopted it as

sufficient to encapsulate the totality of the circumstances in all cases.

¶ 48    While we agree that the six factors were compelling in Herrin, we disagree that the six

factors are sufficient to encapsulate the totality of the circumstances in all cases. The six factors

focus greatly on the emotional and social components of a relationship as opposed to practical

and financial aspects that life partners share. In point of fact, only factor four, the “interrelation



                                                  - 20 -
2015 IL App (2d) 140530


of personal affairs,” arguably encompasses the more practical components of a marriage-like

relationship. And, even though the six factors focus on the emotional components of a potential

de facto marriage, we believe that the factors miss a key emotional factor that is likely present in

any de facto marriage: intended permanence and/or mutual commitment to the relationship (as

will be discussed further, infra ¶ 67). Moreover, even though the Herrin court used words that,

under a plain reading, tend to trigger a search for emotional or social components, i.e., time spent

together, nature of activities, interrelation of personal affairs, vacations and holidays spent

together, the Herrin case itself turned in large part upon significant practical and economic

aspects of the relationship: the ex-wife provided a house with working utilities for her partner,

furthered his career by taking out a loan for a work van and computer, and paid his child-support

obligations. Herrin, 262 Ill. App. 3d at 577-78. A fair reading of Herrin leads us to the

conclusion that, while helpful in most instances, the six-factor analysis was never intended to be

used as the test to find a de facto marriage.

¶ 49   Indeed, if the six-factor analysis were to be used as the test to find a de facto marriage, a

more careful effort should be made as to its wording. On the one hand, factors three and four are

very broad: the “nature” of the activities and the “interrelation of their personal affairs.” On the

other hand, factors five and six are narrow (vacations and holidays) and themselves fit into

factors three and four. In other words, factors three and four are but slots in which to place

actual facts, either positive or negative, whereas factors five and six are actual positive facts,

which happened to be among the totality of the circumstances in Herrin.

¶ 50   As always, the ultimate question a court seeks to answer when determining whether an

ex-spouse receiving maintenance has been cohabiting with a new partner, per statute, on a

resident, continuing, and conjugal basis is whether the ex-spouse, per common law and



                                                - 21 -
2015 IL App (2d) 140530


according to the totality of the circumstances, has entered into a de facto marriage. And, again,

the six-factor analysis is merely a nonexhaustive list of factors that may be considered in making

that determination. The six-factor analysis should not, however, upstage the true purpose of

section 510(c) in calling for maintenance to be terminated “ ‘whenever the spouse receiving the

maintenance has entered into a husband-wife relationship with another, whether this be by legal

or other means.’ ” Sappington, 106 Ill. 2d at 467 (quoting In re Support of Halford, 70 Ill. App.
3d 609, 612 (1979)). That is why, in using the six-factor analysis, a court must weigh the

seriousness or magnitude of a given factor and not just note its presence. Courts should look for

signs of mutual commitment and permanence. Moreover, courts should not allow the language

of the six-factor analysis to trigger a search for only emotional and social components of a

relationship. Instead, courts must also look to the totality of the circumstances to determine

whether the new relationship functions practically and economically in a marriage-like way and,

if not, whether there is a reasonable explanation as to why it does not (such as each partner’s

having an individual abundance of resources or estate-planning goals).

¶ 51   For the reasons that follow, the circumstances of this case demonstrate that Lorena and

Michael did not have a de facto marriage. Rather, although many of the six factors were present,

Lorena and Michael shared no more than an intimate dating relationship. As clarified by the

supreme court in In re Marriage of Bates, 212 Ill. 2d 489, 524 (2004), an intimate dating

relationship is not a de facto marriage and, therefore, is not a ground upon which to terminate

maintenance. As supported by the supreme court in Sappington and by our own court in

Weisbruch, a deeper level of commitment, permanence, and partnership is needed to establish a

de facto marriage. We begin by looking at the description set forth in Bates of an intimate dating

relationship. We then look to descriptions set forth in Sappington and Weisbruch of a de facto



                                              - 22 -
2015 IL App (2d) 140530


marriage before we turn to the case at hand.

¶ 52   In Bates, the supreme court clarified that “intimate[/]dating” is not a de facto marriage.

Bates, 212 Ill. 2d at 524. In Bates, the former wife and her new partner knew each other for 15

years, and they planned on getting married someday. Id. at 505. They maintained separate

residences (though the former wife rented her residence from her new partner). The new partner

stayed overnight in the former wife’s home “on occasion.” Id. They reported engaging in sexual

relations on two of those occasions. A special investigator observed the two hugging and

kissing. He also saw the new partner enter the former wife’s home and did not see him leave.

Id. at 505-06. The two went on walks together and went to dinner and movies. The former wife

allowed her new partner to drive her luxury automobiles “on occasion.” Id. at 524. However,

the two did not commingle funds, and they did not vacation together. Id. The court affirmed the

trial court’s decision not to terminate maintenance, stating that the evidence supported a finding

that the intimate dating relationship was not akin to a marriage. Id.

¶ 53   In Bates, the supreme court did not expressly adopt the six-factor analysis. However,

many of the six factors were present. The relationship was long (factor one). They apparently

spent a fair amount of time together, as the private investigator saw them about town and saw the

new partner enter the residence but not leave (factor two). The two went on walks, went to

movies, dined out together, and spent some nights together (activities that married couples as

well as intimate daters share), and they planned on getting married someday but had not yet

committed (factor three).    And, although the court stated that the two did not commingle

finances, the former wife paid her rent directly to her new partner (factor four). Hence, a

financial alliance existed to some extent, in that all housing monies were kept in a “joint pot.”

No housing was provided to, nor rent paid to, a third party. Thus, although many of the factors



                                               - 23 -
2015 IL App (2d) 140530


were present, the court found the “factors” (in the general sense of the word, not the precise “six

factors”) to be present to a degree supporting only an intimate dating relationship, not akin to a

marriage.

¶ 54   As to what does constitute a de facto marriage, Sappington is a seminal case.            In

Sappington, after knowing each other for 12 years, the former wife and her new partner moved

into a single-family residence. They lived there together for two years with no plans to cancel

the living arrangement. The former wife and her new partner were certainly companions who

had joined forces in maintaining a household, but the new partner’s impotence led to a sticking

point in the case. Thus, the court was presented with the question of whether parties could meet

the conjugal element of a de facto marriage even in the absence of sexual relations. Sappington,

106 Ill. 2d. at 459-61. The court considered several definitions of the term “conjugal” and,

without adopting any one definition verbatim, rejected the notion that “conjugal” necessarily

connotes sexual intercourse. Id. at 463 (two justices dissenting). Instead, it cited with approval

the following definitions of “conjugal” and of “conjugal rights,” respectively: “ ‘[o]f or

belonging to marriage or the married state *** or to married persons; matrimonial; connubial’ ”

and “ ‘[m]atrimonial rights; the right which husband and wife have to each other’s society,

comfort and affection.’ ” Id. at 462-63 (quoting Black’s Law Dictionary 374 (4th ed. 1978)). It

summarized that, while the presence or absence of sexual conduct may be a factor to consider in

determining whether a conjugal relationship exists, it is not a requirement. Id. at 464. Rather,

the court held that it is the “husband-and-wife-like relationship which bears the rational

relationship to the need for support.” Id. at 467.

¶ 55   After Sappington, courts debated the import of its statement that it is the “husband-and-

wife-like relationship which bears the rational relationship to the need for support.” (Emphasis



                                               - 24 -
2015 IL App (2d) 140530


added.) Id. Many courts took this statement to mean that it is proper to consider a former

spouse’s need for support when considering whether to terminate maintenance based on a de

facto marriage. See In re Marriage of Frasco, 265 Ill. App. 3d 171, 177 (1994); In re Marriage

of Caradonna, 197 Ill. App. 3d 155, 160 (1990); In re Marriage of Reeder, 145 Ill. App. 3d
1013, 1018 (1986). This court, in Weisbruch and Susan, rejected that position. Particularly, in

Weisbruch, we took the statement to mean that courts should consider “whether the receiving

spouse has formed a new relationship wherein the partners look to each other for support, not

whether the support provided is in fact adequate to meet the receiving spouse’s needs.”

(Emphasis in original.) Weisbruch, 304 Ill. App. 3d at 106. In other words, courts should

consider whether and to what degree the new couple exercises a partnership approach to the

acquisition, use, and preservation of material resources and income.

¶ 56   In Weisbruch, 1 the parties divorced in 1980 after 12 years of marriage. They had two

children. The trial court ordered the former husband to pay $1,250 per month in unallocated

child support and maintenance. By 1990, both children had reached the age of majority, but for

the next seven years the former husband continued to pay $1,250 monthly. Id. at 101. In 1997,

the former husband petitioned to terminate maintenance, arguing, inter alia, that the former wife

was in a de facto marriage with a new partner. Id. The evidence showed that, eight years earlier,

in 1989, the former wife and her new partner purchased a home together. The former wife

denied any physical attraction to her new partner. However, during two different periods totaling

2½ years (when they had one long-term houseguest per period), they shared a bed within a

       1
           Weisbruch is best known for establishing (before same-sex marriage was legalized) that

two same-sex partners may be considered de facto married for the purpose of terminating

maintenance. Weisbruch, 304 Ill. App. 3d at 107.



                                              - 25 -
2015 IL App (2d) 140530


single-family home.    They shared equally all expenses related to the home, including the

mortgage. They cosigned loans for one another, co-owned their respective cars, and shared

groceries.   In pooling resources with her new partner, the former wife had decreased her

financial needs. However, she still “needed” $950 in maintenance to satisfy her current lifestyle

and obligations. The former wife named her new partner as the primary beneficiary of her will,

essentially disinheriting her children, leaving them a nominal specific bequest of $1,000 each.

The former wife named her new partner as her power of attorney for health care. Additionally,

the two vacationed together and they had discussed retiring together in Arizona. Id. at 101-02.

¶ 57   We held that the former wife was in a de facto marriage with her new partner, despite the

alleged lack of physical attraction (which was extremely hard to prove), despite the fact that her

new partner was of the same sex, and despite the fact that her new relationship, although

lessening her financial need, had not necessarily left her as financially secure as she would have

been had she remained single and continued receiving maintenance payments. Id. at 106-08.

We reasoned that, even though the new partner did not meet all of the former wife’s material

needs, the former wife looked to her new partner to provide material necessities, just as the new

partner looked to her. Id. at 106. We noted that the evidence showed a relationship far more

than that of roommates and more than could be explained by friendship and convenience, as the

former spouse claimed. Id. at 108.

¶ 58   In Susan, we reiterated our position in Weisbruch that a former spouse’s need for

maintenance is not a proper consideration in deciding whether the former spouse is in a de facto

marriage with a new partner. Susan, 367 Ill. App. 3d at 937.

       “[W]here the asserted ground for termination is not a substantial change but rather a de

       facto marriage [citation], the goal is not to determine whether the relationship leaves the



                                              - 26 -
2015 IL App (2d) 140530


       recipient financially secure but, rather, to determine whether the relationship leaves the

       recipient effectively married.     Indeed, in those cases examining whether there is a

       substantial change in circumstances, the most important question obviously is whether

       the change in circumstances has materially affected the recipient spouse’s need for

       support. But in cases involving de facto marriage, maintenance is terminated because the

       recipient spouse is involved in a husband-and-wife-like relationship.” Id. at 931 (citing

       Sappington, 106 Ill. 2d at 467).

In addition, we continued to endorse the consideration of whether the parties commingled

finances as a married couple would do. Id. (factor four of the six common-law factors).

¶ 59   In Susan, the couple kept separate finances and maintained two residences, but the

evidence supported finding a de facto marriage. The couple had spent nearly every night

together over the past three years (although they reported that they had not had sexual

intercourse in two years). Id. at 928-29. There was no evidence that they ever spent an evening

apart. They had virtually unlimited access to one another’s homes (the new partner had a key to

the former wife’s home and the new partner was “always” home to let the former wife into his

home), prepared meals together, spent (all) holidays together, cosigned Christmas cards, and

vacationed together. Id. The trial court found that the total circumstances weighed in favor of

finding that the new couple was cohabiting on a resident, continuing, and conjugal basis. Id.

¶ 60   We agree with the main holding in Susan, i.e., that a court should not consider the

receiving spouse’s financial need in determining whether she has entered into a de facto

marriage, but, with regret, we must depart from Susan’s subtler points. That is, we must distance

ourselves from Susan to the extent that it embraces the six-factor analysis as the preeminent test

to determine a de facto marriage. As we have discussed (supra ¶¶ 45-47), the six-factor analysis



                                              - 27 -
2015 IL App (2d) 140530


is but a helpful tool, and a look at its history shows that its originators never intended for it to be

the test for a de facto marriage. The six-factor analysis is insufficient to distinguish an intimate

dating relationship from a de facto marriage if left unaccompanied by an understanding that the

facts falling into each category must achieve a gravitas akin to marital behavior.

¶ 61   In distinguishing an intimate dating relationship, as discussed in Bates, from a marriage-

like relationship, as discussed in Sappington and Weisbruch, we think it fair to state the

following. Intimate dating relationships have companionship and exclusive intimacy, whereas

marriage-like relationships, while likewise having companionship and exclusive intimacy (not

necessarily sexual but such that the former spouse does not engage in a similar relationship with

a third person), also have a deeper level of commitment, intended permanence, and, unless

reasonably explained, financial or material partnership (which would most commonly come in

the form of a shared household). For example, as to permanence, in Sappington, the court noted

that “[t]here [was] no evidence in the record of any intention [by the new couple] to terminate

their present living arrangement.” Sappington, 106 Ill. 2d at 460. Also as to permanence, in

Weisbruch, the new couple planned to be together permanently, as the former wife planned to

retire with her new partner, assigned her new partner as her power of attorney for health care,

and named her new partner the beneficiary of her will, over her children. Weisbruch, 304 Ill.

App. 3d at 101-02. As to partnership, each new couple in Sappington and Weisbruch joined

forces to run a single household, comingled funds and goods, and, at a minimum, looked to one

another for financial and material support.

¶ 62   Returning to the instant case, the evidence clearly shows companionship and exclusive

intimacy.   However, a deeper level of commitment, permanence, and financial or material

partnership are absent from Lorena and Michael’s relationship such that it cannot reasonably be



                                                - 28 -
2015 IL App (2d) 140530


elevated beyond an intimate dating relationship. It is not a de facto marriage. As to commitment

and permanence, Lorena and Michael discussed marriage early in the relationship, and Lorena

told Michael that it was not the sort of relationship that she was looking for. Granted, Lorena

and Michael enjoyed a lengthy dating relationship (though still shorter than the 15-year

friendship in Bates), but there is no evidence supporting a conclusion that there was ever an

intention to make the arrangement permanent. Unlike in Susan, the parties did not spend nearly

every night together or have virtually free access to one another’s homes. Lorena and Michael

posted publicly on Facebook that they were “in a relationship,” they represented themselves as a

couple to their friends, they hosted at least one Thanksgiving holiday, and they willingly shared a

golf club membership rate under the club-imposed label “significant others.”           It would be

unreasonable to rely upon the golf club label of “significant others” to establish a marriage-like

relationship, because “significant others” was the only label under which they could receive the

financially advantageous joint rate that they sought. In any case, these signs of commitment are

of a level shared by couples in intimate dating relationships. While such signs of commitment

are not inconsistent with a marriage-like relationship, they are insufficient, without more, to

establish one.

¶ 63   As to partnership, Lorena and Michael never commingled any significant finances or

resources. Each paid for his or her own expenses when traveling or dining out. No evidence

supported the idea that, should one party fall upon hard financial times, the other would step in to

keep their respective lifestyles relatively even.       Michael never made any sort of financial

commitment to Lorena, nor did she to him. To the contrary, as their relationship cooled and

Michael lost his job, he simply canceled his portion of the golf club membership. Lorena did not

help him continue the membership or pick up the slack in any of his expenses. And, on the flip-



                                               - 29 -
2015 IL App (2d) 140530


side, the record does not show that Michael ever offered to take care of Lorena should they move

forward in their relationship, even though Michael had the funds to travel the country, dine out,

and maintain his own residence. Even though Lorena and Michael saved money by sharing a

golf club membership, neither supplemented the other. They equally took advantage of a joint

rate.   Again, this minimal level of partnership toward the maintenance and acquisition of

resources does not support finding a de facto marriage. Daters and friends—even business

partners—pool resources toward recreational acquisitions all the time. A golf club membership

shared by two people who like to golf, which membership, apparently, can be terminated on

relatively short notice as Michael later did, does not show a financial partnership similar to that

of a married couple. Lastly, the money that Michael saved on gas by working from Lorena’s

home on Fridays demonstrates no financial partnership. Michael would have saved money

working from his own home as well. In any event, in the context of this case, it is simply

unreasonable to place any significance on saving one day’s worth of gas money.

¶ 64    We acknowledge that a couple can cohabit even where each member of the couple

maintains a separate household. See, e.g., Susan, 367 Ill. App. 3d at 927-28; Herrin, 262 Ill.

App. 3d at 577-78. However, where the cohabitation must be “resident,” these cases are the

exception, and, in general, the absence of a shared residence and of shared housing resources, or,

at least, of a shared day-to-day existence, is a significant hurdle for a petitioner to overcome. In

Susan and Herrin, despite separate residences, the new couple spent nearly every day together,

not, as here, just three days per week 70% of the time (for a yearly average of two out of seven

days). Susan, 367 Ill. App. 3d at 930 (the couple spent nearly every night together despite

maintaining separate residences); Herrin, 262 Ill. App. 3d at 577-78 (the new partner stayed at

the former wife’s residence until bedtime, when he returned to his own residence).



                                               - 30 -
2015 IL App (2d) 140530


¶ 65   We also acknowledge that a court may consider a party’s awareness of the legal

consequences of cohabitation. Here, Jeffrey stressed to both the trial court and to this court that

Lorena and Michael were aware that getting married or spending a significant amount of time

together could lead to the termination of Lorena’s maintenance. Still, the parties’ awareness of

the law must be placed in the proper context. For example, in Herrin, the new couple was aware

that, if they spent every night together, maintenance could be terminated. Therefore, each night,

the new partner returned to a separate residence. The new partner’s separate residence was a

farce in that it did not have gas, heat, or water. As such, the new couple in Herrin altered their

behavior in order to hide the true nature of their relationship and continue receiving maintenance.

Id.

¶ 66   Thus, Herrin’s reference to an awareness of the law and altered behavior was made in the

context of describing parties who already were in a married state and who altered their behavior

so as to hide the true nature of their relationship from potential witnesses and the court. The

reference did not involve parties who altered their behavior so as not to enter into a marriage-like

relationship in the first place, whether their decision to remain comparatively unattached was

motivated by an awareness of the law concerning cohabitation, a lifestyle preference, or some

combination of those and other factors. Although Lorena and Michael might have been aware

that getting married or spending a significant amount of time together could lead to the

termination of Lorena’s maintenance, there is no evidence to suggest that they altered their

behavior to hide the true nature of their relationship and preserve maintenance.          It is not

surprising that two divorcees who were represented by counsel would be aware of a relatively

common principle in divorce law. It would be more surprising if they were not. Establishing a

person’s awareness of the law is not the same as establishing that the person altered his or her



                                               - 31 -
2015 IL App (2d) 140530


behavior accordingly. Jeffrey, who bore the burden of proof, elicited very little information

concerning Michael’s Wadsworth residence and Michael’s interest in preserving that residence.

Rather than be quick to assume that a couple is “altering their behavior” so as to hide the true

nature of their relationship and avoid the termination of maintenance, the court should consider

the facts at hand.

¶ 67   Among those facts, we note that Lorena told Michael when they first began dating that

she was not looking to get married. Nothing in the record contradicts Michael’s testimony on

this point.   And again, although Michael raised the topic of marriage very early in the

relationship, he never proposed. Nothing in the evidence suggests that the conversation was

anything more than an attempt to gain a common understanding as to the nature and extent of the

relationship moving forward. Nothing in the record suggests that the two ever considered their

relationship as anything more than dating. And again, nothing in the evidence suggests that, as

time passed, Michael ever offered to make a commitment to Lorena. This case is not just about

whether Lorena sought or avoided a marriage-like relationship with a new prospective partner,

but also whether that prospective partner, with his own preexisting practical and family

obligations, was looking for, and committed to, the same. Just as the termination of maintenance

is permanent and irrevocable, a new relationship prompting the termination of maintenance must

evince a permanence based on mutual commitment, as manifested by, for example, a

combination of the length of the relationship, an intertwining of significant assets that would be

difficult to undo, and/or verbal testimony of commitment (which would likely be the most

difficult to prove). See, e.g., Weisbruch, 304 Ill. App. 3d at 105 (where the relationship has

achieved a permanence sufficient for the trial court to conclude that it has become a de facto

marriage, equitable principles warrant the termination of maintenance).



                                              - 32 -
2015 IL App (2d) 140530


¶ 68   While a consideration of the nonexhaustive list of six common-law factors is helpful to

any termination analysis, courts should not take a checklist approach wherein they merely note

the presence of certain facts that fit into each category. Courts should be aware that many of the

six factors can be present in an intimate dating relationship as well as a de facto marriage. As

such, courts should consider the totality of the circumstances and look for a deeper level of

commitment, intended permanence, and, unless otherwise explained, financial or material

partnership in order to determine that the former spouse and her new partner are involved in a de

facto marriage.

¶ 69   Our holding is consistent with the purpose of section 510(c) to prevent “the inequity

created when the ex-spouse receiving maintenance becomes involved in a husband-and-wife

relationship but does not legally formalize it, with the result that he or she can continue to

receive maintenance.” Herrin, 262 Ill. App. 3d at 577. Here, Lorena and Michael’s lives were

so neatly separate that, should either wish to end the relationship, all they would need to do is

cancel the golf club membership and walk away. Lorena and Michael were not living as a

husband and wife would live. They were not residing with one another, they maintained separate

households, neither had keys to the other’s house or car, neither kept goods at the other’s home

or did household chores (beyond occasional doggy duty), each paid for his or her own travel and

entertainment, they kept separate finances, neither named the other as a beneficiary on any

financial document or insurance policy, there is no evidence to suggest that they looked to one

another for financial support, and there is no evidence to suggest that they intended to live life as

partners. As such, the totality of the evidence established that Lorena and Michael shared an

intimate dating relationship, not akin to a marriage. Therefore, we reverse the trial court’s

termination of maintenance.



                                               - 33 -
2015 IL App (2d) 140530


¶ 70                                     C. Exhibit No. 7

¶ 71     Lastly, Lorena argues that Jeffrey’s exhibit No. 7, consisting of five letters written by

Jeffrey’s accountant, which had been used between 2008 and 2012 to true-up his maintenance

obligations, constituted inadmissible hearsay. After accounting for two sentences of background

information, virtually quoted in the previous sentence of this opinion, Lorena’s entire argument

reads as follows: “Under the rules of evidence cited in the previous argument, the hearsay nature

and inadmissibility of these documents is beyond question.” Lorena provides no explanation of

why the “hearsay nature” of the letters is “beyond question” or why the documents matter to the

issues in this case. Lorena elaborates slightly more in her reply brief, alleging that no exception

to the hearsay rule could apply where Jeffrey never established that the letters were prepared in

the regular course of business.

¶ 72     This argument is forfeited pursuant to Illinois Supreme Court Rule 341(h)(7) (eff. Feb. 6,

2013).    See also Velocity Investments, LLC v. Alston, 397 Ill. App. 3d 296, 297 (2010)

(reviewing court is not a repository into which an appellant may dump the burden of argument

and research, and the failure to clearly define issues and support them with authority results in

forfeiture of the argument).      Even if we were to take Jeffrey’s discussion of the issue, and

Lorena’s response thereto in her reply brief, to mean that she has not forfeited the issue (Ill. S.

Ct. R. 341(j) (eff. Feb. 6, 2013) (reply brief “confined strictly” to responding to the arguments

presented in the appellee’s brief)), we fail to see any prejudice to Lorena. To whatever extent the

documents speak to Jeffrey’s rising income, they would be cumulative of the gross amounts

listed on his tax documents. A petition to modify is retroactive only to the date the opposing

party received notice of the petition (see, e.g., In re Marriage of Frazier, 205 Ill. App. 3d 621,

624 (1990) (concerning support payments)), here February 2013 for Jeffrey’s petition to decrease



                                               - 34 -
2015 IL App (2d) 140530


and December 2013 for Lorena’s petition to increase. The documents here concern 2008 to 2012

and therefore predate the issue. However, should the parties pursue their petitions to modify on

remand, and should Lorena have further complaints about the documents, she may raise them

before the trial court. We will not order a ruling on the petitions to modify, as the parties’

circumstances might have changed since the trial court’s February 2014 ruling.

¶ 73                                  III. CONCLUSION

¶ 74   For the aforementioned reasons, we reverse the trial court’s termination of maintenance,

order the return to Lorena of the $70,000 reimbursement, and reinstate the most recent

maintenance award retroactive to the date of the trial court’s order.       Because our holding

effectively restores the parties’ alternative petitions to modify maintenance, we remand the cause

for the parties to pursue them if they wish.

¶ 75   Reversed and remanded.




                                               - 35 -